DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.
Claims 1-13 and 17-23 are pending.  Claim 1 is independent.
Response to Amendment
The rejection of claims 1-13 and 17-23 under 35 U.S.C. 103 as being unpatentable over DeArmitt et al. (Particulate-Filled Polymer Composites, Edition: 2nd, Chapter: 8 Filled Thermoplastics, Publisher: RAPRA, Editors: R. N. Rothon, pp.357-424, Jan.2003) in light of WIKIPEDIA definition of ‘Ellipsoid’ is withdrawn.
The rejection of claims 1-13 and 17-23 under 35 U.S.C. 103 as being unpatentable over Pfleghar et al. (US2014/0066561A1) is maintained.
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered. Applicants continue to urge that the Pfleghar et al. (US2014/0066561A1) reference doesn’t teach the polyamide and the particulate filler are triaxial ellipsoidal in shape and further urge the filler is fibrous and not particulate.  In response, Applicants arguments cannot be found persuasive because at least the abstract defines the “particulate filler” see also [0076] and the entirety of the polyamide moulding compound is shaped elliptically [0003] and [0068] and the abstract describe the fiber shaped aggregates as elliptical and one of ordinary skill would understand an elliptical shaped aggregate to have 3 axes.  Accordingly, Pfleghar et al. is found to be pertinent to the claims as presented for examination.  Upon consideration of Applicant’s IDS submitted 4/29/2022 including patent to a washing ball, for claims directed to particles, and as such a new grounds of rejection is made below.
New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 depends on claim 4 recites a D90 value (due to the "and/or") whereas claim 4 recites a D50 value and thus claim 6 is not further limiting of claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pfleghar et al. (US2014/0066561A1).
Pfleghar et al. (US2014/0066561A1) teach thermoplastic polyamide particles (see abstract and [0135] and claims 13-14) comprising at least one polyamide and at least one particulate inorganic filler (see [0076] and having a density of at least 1.65 g/cm3 (see [0005], an aspect ratio of at most 10 (see claim14) which encompasses the claimed aspect ratio of 1.5 or 1.2 or less, and an ellipsoidal or approximately ellipsoidal shape (see [0068]] with a largest number average diameter of 1 to 100 mm (see [0005]) teaching the individual fibres include a diameter of 10 um and a length of 12.7mm encompassing the limitations of claims 17-23.
Pfleghar et al. teach their particulate inorganic filler is selected from metals, metal oxides, metal salts, and mixtures thereof in [0076] in an amount of 2-40% in the abstract. Also, the particulate inorganic filler recited in claim 19, from the group consisting of BaS04, Ti02, ZnS, Al203, metals, and mixtures thereof is taught in table 5.
Regarding claim 3, Pfleghar et al. guide one of ordinary skill to optimize the particulate filler in an amount of 41 to 80 wt% by its teaching in [0009] that enable the manufacture of moulds with good mechanical characteristics, especially high stiffness, high tensile strength, and good impact resistance and further it is the Examiner’s position that the claimed 41% of claim 3, is as close to the explicit teaching of 40% in the prior art, that one of ordinary skill would reasonable expect similar properties and success.  
Regarding the inorganic filler is a particulate filler, having a D5o-value of the particle size distribution of at least 10 pm is taught in [0077] which teaching along with barium sulphate teaching in [0076] and claim 31 encompass claims 4-8.
	Regarding claims 11, [0079] guide one of ordinary skill to the claimed thermoplastic polyamide particles wherein the at least one polyamide is an aliphatic polyamide and claim 35 teaches wherein the at least one polyamide is nylon-6, nylon-6,6, or a blend or copolymer of these polyamides.
Pfleghar et al. teach a method for producing thermoplastic polyamide particles including extruding the ingredients and subsequently shaping into pellets in [0139] and the abstract.
	Pfleghar et al. do not exemplify the particles having the claimed density of at least 1.65 g/cm3 as is required by the claim 1.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed thermoplastic polyamide particles having the claimed densities because Pfleghar et al. teach the same ellipsoidal thermoplastic polyamide particles filled with the same particulate inorganic fillers having the a density of 2.54-2.62 g/cm3 range in general.
Claims 1-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al (JPH0966190A) cited in Applicant’s IDS 4/29/2022 (Google translation attached and relied upon below) in view of Riegler et al. (US 4,094,839).
	Koji et al (JPH0966190A) teach a washing ball (abstract) having a specific gravity of 1.1 to 3.0 and an outer diameter of 20 mm to 70 mm (claim 2) made of a polyamide-based thermoplastic elastomer and a filler.  See page 3 of the Google Translation attached under the Examples.  
	Koji do not teach a triaxial ellipsoid shape and aspect ratio of 1.5 or less as required by claim 1. It is the Examiner’s position that while Koji is silent as to the claimed aspect ratio, and teaches a ball shape in general, one of ordinary skill would expect the same materials as claimed having the same densities as claimed and also being taught to be formed of an elastic member would  have the similar range of aspect ratio since it is the same materials in a similar ball shape surface formed of an elastic member.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed thermoplastic polyamide particles having a triaxial ellipsoid shape as required in claim 1, because Koji guide one of ordinary skill to a washing ball made of the claimed thermoplastic polyamide and filler and teach its surface is formed of an elastic member in general.  
	Koji et al. teach carbon black inorganic filler, but, is silent to the claimed inorganic fillers of claims 7-8 and 19.  Also, Koji do not teach the term particles as required in claim 1.  
	Riegler et al. teach that it is commonly known to use the carbon black filler as taught by Koji or the inorganic fillers of the instant claims, in the coloring of nylon thermoplastic polymer granules in general, see col.1,ln.35-40 and example 3 teaching examples of inorganic fillers: carbon black and titanium dioxide.  One of ordinary skill and envisage the granules of Riegler comprising the same thermoplastic polymer and filler to encompass the particles as claimed.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed thermoplastic polyamide particles having the claimed filler because Riegler et al. teach that it is commonly known to use the carbon black filler as taught by Koji or the inorganic fillers of the instant claims, in the coloring of nylon thermoplastic polymers in general.  
	One of ordinary skill in the art is motivated to combine the teachings of Koji with that of Riegler since both are in the analogous art of elastomeric thermoplastic polymer granules in general.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/           Examiner, Art Unit 1761